PER CURIAM.
The recovery in this case was for a package containing perfume, ordered by defendant’s husband and delivered to her store, where she dealt only in cigars, candies, and stationery, and immediately returned by her unopened. There was no evidence that the husband had authority to purchase articles for defendant, except the affirmative answer of defendant to the question :
“As a rule people know the two of you as attending to the business most of the "time?”
This answer, in the form in which it was given, and particularly when read in the context of the testimony preceding it and following it, fails to justify a finding that the husband was the wife’s agent. We may add that such authority is repeatedly denied by defendant.
Judgment reversed, and new trial ordered, with costs'to appellant to abide the event.